Citation Nr: 0636724	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  98-02 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from February 1994 to May 
1996.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 1997 rating action of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied entitlement to service connection for a 
lumbar spine disability.  The veteran expressed disagreement 
with that denialand, in March 2002, service connection was 
granted and the disability was assigned a 10 percent 
disability evaluation effective from May 15, 1996.  The 
veteran continued his appeal as to the evaluation assigned.  
In December 2002, the Board issued a Development Memorandum, 
which requested that outpatient treatment records be obtained 
and that a VA examination be conducted.  Because the 
regulation permitting the Board to develop evidence on its 
own was invalidated, the case was remanded to the RO for 
further evidentiary development in November 2003.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir 2003).  The case was then transferred 
to the jurisdiction of the Indianapolis, Indiana, RO.  The 
case is again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

A review of the record indicates that a VA examination of the 
veteran was scheduled in May 2006.  However, he failed to 
report for examination.  Subsequently, he submitted VA 
outpatient treatment records developed between November 2005 
and July 2006, and he stated that his low back disability had 
increased in severity.  He reported increased pain, giving-
way, and numbness of the right lower extremity.  Therefore, 
the Board finds that another VA examination is necessary in 
this case since the last examination, conducted in May 2004, 
no longer appears to accurately illustrate the current degree 
of severity of his low back disorder.  Because of the 
veteran's failure to report to the last scheduled 
examination, he is hereby informed of the consequences of 
failing to report, to include the possible denial of his 
claim.  See 38 C.F.R. § 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran 
orthopedic and neurological examinations 
in order to fully evaluate the service-
connected low back disability.  The claims 
folder and a copy of this Remand must be 
made available to the examiner(s) to 
review in the conjunction with the 
examinations.   

a.  The orthopedic examiner should 
fully describe the degree of limitation 
of motion of the joint or joints 
affected by the degenerative changes.  
Any limitation of motion must be 
objectively confirmed by clinical 
findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  Complete range of 
motion studies should be performed to 
accurately ascertain the amount of 
limitation of motion present in the low 
back.  The inability to perform the 
normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated, per 38 C.F.R. § 4.40.  It 
should be indicated whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of 
disuse, per 38 C.F.R. § 4.45.

b.  The neurological evaluation must 
indicate what nerves, if any, are 
affected by the veteran's service-
connected low back disability.  The 
degree of any neurological involvement 
must be fully described (that is, is it 
mild, moderate, moderately severe, or 
severe).

c.  All appropriate tests deemed 
necessary should be accomplished.  The 
examiners should provide comprehensive 
reports including complete rationales 
for all conclusions made.

2.  Once the above-requested development 
has been completed, the claim for an 
initial evaluation in excess of 10 percent 
for the service-connected low back 
disability must be readjudicated.  If the 
decision remains adverse to the appellant, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

